DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Saad Alam (Reg # 77456) per email communications on 03/09/2021~03/11/2021 following a telephone interview on 03/04/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 02/19/2021):

Claim Amendments:
1.	(Currently Amended) A method performed in a device comprising a programmable logic device, the method comprising:
	receiving, at a compiler, a bit file description and a program, the bit file description comprising a description of a plurality of available routes between a plurality of processing units of a part of the programmable logic device, wherein: 
the bit file description comprises, for at least one of the plurality of processing units, one or more of the plurality of processing units to which the at least one processing unit can output data or one or more of the plurality of processing units from which the at least one processing unit can receive data;
each of at least some of the plurality of available routes comprises a route between at least two of the plurality of processing units; and
the compiler can select from the plurality of available routes to interconnect two or more ; and
	compiling, at the compiler, the program at least in part by selecting one or more of the plurality of available routes of the bit file description to output [[a]] an output bit file for the program, the output bit file describing interconnection of a first set of at least some processing units of the plurality of processing units of the part of the programmable logic device using the one or more routes selected by the compiler, wherein: 
the output bit file comprises information indicating, for a respective one of the first set of the at least some processing units, one or more processing units from which an input is to be provided to the respective processing unit or one or more processing units to which an output is to be provided from the respective processing unit; and 
the interconnection of the first set of the at least some processing units provides a first data processing pipeline for processing one or more data packets with the programmable logic device when the output bit file is used to configure the programmable logic device.

2.	(Currently Amended) The method as claimed in claim 1, further comprising configuring the programmable logic device using the output bit file to configure the part of the programmable logic device to perform a function associated with the program.

4-5.	(Cancelled) 

7.	(Cancelled)

13.	(Currently Amended) An apparatus comprising: 
a programmable logic device;
at least one processor; and 
at least one memory including computer code for one or more programs that, when executed by the at least one processor, causes the at least one processor to:
receive a bit file description and a program, the bit file description comprising a description of a plurality of available routes between a plurality of processing units of a part of the programmable logic device, wherein: 
the bit file description comprises, for at least one of the plurality of processing units, one or more processing units to which the at least one processing unit can output data or one or more processing units from which the at least one processing unit can receive data;
each of at least some of the plurality of available routes comprises a route between at least two of the plurality of processing units; and
the compiler can select from the plurality of available routes to interconnect two or more of the at least some 
compile the program at least in part by selecting one or more of the plurality of available routes of the bit file description to output [[a]] an output bit file for the program, the output bit file describing an interconnection of a first set of at least some processing units of the plurality of processing units of the part of the programmable logic device using the one or more routes selected by the compiler, wherein: 
the output bit file comprises information indicating, for a respective one of the first set of the at least some processing units, one or more processing units from which an input is to be provided to the respective processing unit or one or more processing units to which an output is to be provided from the respective processing unit; and
the interconnection of the first set of the at least some processing units provides a first data processing pipeline for processing one or more data packets with the programmable logic device when the output bit file is used to configure the programmable logic device.

14.	(Currently Amended) The apparatus of claim 13, wherein the computer code further causes the at least one processor to use the output bit file to configure the part of the programmable logic device to perform a function associated with the program.

16-17.	 (Cancelled)

18.	(Currently Amended) The apparatus of claim [[17]] 13, wherein the bit file description comprises information indicating only routes which are usable by the compiler when compiling the program to provide the output bit file for the program.

19.	(Cancelled) 

22.	(Currently Amended) A network interface device comprising:
         a first interface, the first interface being configured to receive a plurality of data packets;
         a programmable logic device comprising a plurality of processing units, each processing unit being associated with a predefined type of operation executable in a single step; and 
	a compiler, wherein the compiler is configured to: 
receive a bit file description and a program, the bit file description comprising a description of a plurality of available routes between the plurality of processing units , wherein:
the bit file description comprises, for at least one of the plurality of processing units, one or more processing units to which the at least one processing unit can output data or one or more processing units from which the at least one processing unit can receive data;
each of at least some of the plurality of available routes comprises a route between at least two of the plurality of processing units; and 
compile the program using the bit file description to output a bit file for the program, wherein:
the compiling comprises selecting one or more routes from the plurality of available routes of the bit file description to output an output bit file for the program, the output bit file describing a first set of at least some processing units of the plurality of processing units of the programmable logic device using the one or more routes selected by the compiler;
the output bit file comprises information indicating, for a respective one of the first set of the at least some processing units, one or more processing units from which an input is to be provided to the respective processing unit or one or more processing units to which an output is to be provided from the respective processing unit; and 
the interconnection of the first set of the at least some processing units provides a first data processing pipeline for processing one or more data packets with the programmable logic device when the output bit file is used to configure the programmable logic device



23.	(Currently Amended) A method comprising: 
	determining routing information for at least a part of a programmable logic device comprising a plurality of processing units, wherein:
each processing unit is associated with a predefined type of operation executable in a single step; 
each of at least some of the plurality of processing units is associated with a different respective predefined type of operation; [[and]]  
the routing information provides information as to a plurality of available routes between the plurality of processing units of the part of the programmable logic device, wherein:
the routing information comprises, for at least one of the plurality of processing units, one or more processing units to which the at least one processing unit can output data or one or more processing units from which the at least one processing unit can receive data; and
each of at least some of the plurality of available routes comprises a route between at least two of the plurality of processing units; and 
the routing information can be used by a compiler to select one or more of the plurality of available routes of the routing information to output an output bit file for a program, the output bit file describing interconnection of a first set of at least some processing units of the plurality of processing units of the part of the programmable logic device using the one or more routes selected by the compiler, wherein:
the output bit file comprises information indicating, for a respective one of the first set of the at least some processing units, one or more processing units from which an input is to be provided to the respective processing unit or one or more processing units to which an output is to be provided from the respective processing unit; and
the interconnection of the first set of the at least some processing units provides a first data processing pipeline for processing one or more data packets with the programmable logic device when the output bit file is used to configure the programmable logic device


24.	(Currently Amended) A non-transitory computer readable medium comprising program instructions for: 
	determining routing information for at least a part of a programmable logic device comprising a plurality of processing units, wherein: 
each processing unit is associated with a predefined type of operation executable in a single step; 
each of 
the routing information provides information as to available routes between the plurality of processing units of the part of the programmable logic device, 
the routing information comprises, for at least one of the plurality of processing units, one or more processing units to which the at least one processing unit can output data or one or more processing units from which the at least one processing unit can receive data; and
each of at least some of the plurality of available routes comprises a route between at least two of the plurality of processing units; and 
the routing information can be used by a compiler to select one or more of the plurality of available routes of the routing information to output an output bit file for a program, the output bit file describing interconnection of a first set of at least some processing units of the plurality of processing units of the part of the programmable logic device using the one or more routes selected by the compiler, wherein:
the output bit file comprises information indicating, for a respective one of the first set of the at least some processing units, one or more processing units from which an input is to be provided to the respective processing unit or one or more processing units to which an output is to be provided from the respective processing unit; and
the interconnection of the first set of the at least some processing units provides a first data processing pipeline for processing one or more data packets with the programmable logic device when the output bit file is used to configure the programmable logic device



29.	(Cancelled)

Reasons for Allowance
Claims 1-2, 6, 9-14, 18 and 21-28 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
	A method performed in a device comprising a programmable logic device, the method comprising:
	receiving, at a compiler, a bit file description and a program, the bit file description comprising a description of a plurality of available routes between a plurality of processing units of a part of the programmable logic device, wherein: 
the bit file description comprises, for at least one of the plurality of processing units, one or more of the plurality of processing units to which the at least one processing unit can output data or one or more of the plurality of processing units from which the at least one processing unit can receive data;
each of at least some of the plurality of available routes comprises a route between at least two of the plurality of processing units; and
the compiler can select from the plurality of available routes to interconnect two or more of the plurality of processing units, 
wherein each of the plurality of processing units is configured to perform a respective operation; and
	compiling, at the compiler, the program at least in part by selecting one or more of the plurality of available routes of the bit file description to output an output bit file for the program, the output bit file describing interconnection of a first set of at least some processing units of the plurality of processing units of the part of the programmable logic device using the one or more routes selected by the compiler, wherein: 
the output bit file comprises information indicating, for a respective one of the first set of the at least some processing units, one or more processing units from which an input is to be provided to the respective processing unit or one or more processing units to which an output is to be provided from the respective processing unit; and 
the interconnection of the first set of the at least some processing units provides a first data processing pipeline for processing one or more data packets with the programmable logic device when the output bit file is used to configure the programmable logic device.

Note that the closest prior art Clemow (US 2018/0365358) discloses a method for the design of digital hardware. Clemow’s disclosure describes a logic synthesis and logic simulation. In other words, when a logical construct is executed during a software simulation pass, it is associated with a unique tag corresponding to a physical aspect of a hardware presentation of the design. However, the claimed invention discloses an input bit file, an output bit file and a compiler compiling selected routes between processing units. The input file comprises processing units, and data flows between the processing units. The compiler compiles a program with selected routes netlisted in the input bit file and produces an output bit file for the program. The output bit file describes interconnections of a set of the processing units and comprises information indicating some of the processing units providing an input with respect to one of the processing units. In particular, Clemow fails to disclose or render obvious the compiler selecting at least one route out of the available routes described in the input bit file and compiling the program to generate an output bit file which shows data flows at some processing units with respect to one of the processing units as claimed.
Note that the second closest prior art Liu et al. (US 2010/0229137, “Liu”) discloses a method for performance modeling of integrated circuits. Liu’s disclosure describes how to perform timing analysis on an integrated circuit which has timing paths. However, the claimed invention discloses an input bit file, an output bit file and a compiler compiling selected routes between processing units. The input file comprises processing units, and data flows between the processing units. The compiler compiles a program with selected routes netlisted in the input bit file and produces an output bit file for the program. The output bit file describes interconnections of a set of the processing units and comprises information indicating some of the processing units providing an input with respect to one of the processing units. In particular, Liu fails to disclose or render obvious the compiler selecting at least one route out of the available routes described in the input bit file and compiling the program to generate an output bit file which shows data flows at some processing units with respect to one of the processing units as claimed.
Note that the third closest prior art Laisne (US 2015/0199461) discloses a method for timing verification. Laisne’s disclosure describes how to verify a test vector including simulating a pattern on a netlist of an integrated circuit (IC) and selecting a path in the netlist of the IC based on a result of the simulation. The timing information can be generated and stored on selected paths. However, the claimed invention discloses an input bit file, an output bit file and a compiler compiling selected routes between processing units. The input file comprises processing units, and data flows between the processing units. The compiler compiles a program with selected routes netlisted in the input bit file and produces an output bit file for the program. The output bit file describes interconnections of a set of the processing units and comprises information indicating some of the processing units providing an input with respect to one of the processing units. In particular, Laisne fails to disclose or render obvious the compiler selecting at least one route out of the available routes described in the input bit file and compiling the program to generate an output bit file which shows data flows at some processing units with respect to one of the processing units as claimed.
Regarding claims 13 and 22-24, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2, 6, 9-12, 14, 18, 21, and 25-28, these claims depend from one of claims 1 and 13 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411